DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (US 9,017,090).
In regard to claim 1, Matsumoto et al. discloses a connector connection structure, comprising:
a first connector 200, 300, 400, and a second connector 100,
wherein the first connector 200, 300, 400 and the second connector 100 are fitted to each other at front sides thereof in a fitting direction in which the first connector and the second connector 100 approach to each other,
wherein the first connector 200, 300, 400 includes:
a first component 200 including a cylindrical portion 210 having a center axial line of the first component 200; and

wherein the second component 400 includes a pair of locking arm portions 410 protruding outwardly from an outer periphery of the main body portion at opposite end portions of the outer periphery in a width direction orthogonal to the fitting direction, the locking arm portions 410 having a tip surface (see illustrated drawing below), the tip surface facing toward the front side (see illustrated drawing below) of the first connector in the fitting direction (see illustrated drawing below) and extending in an up-and-down direction (see illustrated drawing below) orthogonal to the fitting direction (see illustrated drawing below) and the width direction,
wherein the first component 200 includes an abutting surface (see illustrated drawing below) extending in the up-and-down direction on an inner periphery of the cylindrical portion and facing toward the rear side (see illustrated drawing below) of the first connector in the fitting direction, the abutting surface being configured to abut on the tip surface of each of the locking arm portions in the fitting direction, wherein the second connector includes:
a housing having a connection portion 122 which is fitted to the fitting port; and a locking mechanism 600 configured to lock the main body portion and the connection portion with each other, such that a fitted state where the connection portion is fitted to the fitting port is not released,
wherein the locking mechanism 600 is provided at a location away from the center axial line of the cylindrical portion to one side in the up-and-down direction, and
wherein the pair of locking arm portions 410 and the abutting surface have a structure configured such that at least one part of the tip surface in the up-and-down direction first
receives a force from the abutting surface when the tip surface of the locking arm portions 410 receives the force on the rear side in the fitting direction from the abutting surface.



In regard to claim 3, Matsumoto et al. discloses 
wherein the second connector 100 includes a slider 110 held in the housing 120 to be movable in the fitting direction at a location away from the center axial line of the cylindrical portion 210 to the one side in the up-and-down direction, the slider 110 being energized toward the front side of the second connector 100 in the fitting direction with an energizing member 140,
wherein the first connector and the second connector are configured such that, during a fitting operation of the first connector and the second connector, the front sides of the first connector and the second connector in the fitting direction approach to each other while the slider 110 resists an energizing force of the energizing member 140 applied to the first connector, the energizing force being caused by abutting on the slider 110 and the first connector, wherein the slider 110 is designed to:
keep the front sides of the first connector and the second connector in the fitting direction away from each other by the energizing force of the energizing member 140, in an incomplete fitted state where the first connector and the second connector are incompletely fitted to each other; and
prevent the locking mechanism 600 from being deformed in a direction of releasing locking the main body portion and the connection portion 122 by engaging the slider 110 and the locking mechanism 600, in a complete fitted state where the first connector and the second connector are completely fitted to each other.

In regard to claim 4, Matsumoto et al. discloses the first connector and the second connector are electrical connectors of an in-vehicle airbag system, the first connector corresponding to a connector at a side of an inflator provided in the inflator of the airbag system, the second connector corresponding to a connector at a side of a wire harness which supplies a control signal to the inflator.

In regard to claim 5, Matsumoto et al. discloses a connector 200, 300, 400 configured to be fitted to a counterpart connector 100 at front sides thereof in a fitting direction in winch the connector and the counterpart connector 100 approach to each other, the connector comprising:
a first component 200 including a cylindrical portion 210 having a center axial line of the first component 200; and
a second component 400 including a main body portion, the main body portion being housed inside the cylindrical portion 210 and internally defining a fitting port 420, 430 to which the second connector 100 is fitted,
wherein the second component 400 includes a pair of locking arm portions 410 protruding outwardly from an outer periphery of the main body portion at opposite end portions of the outer periphery in a width direction orthogonal to the fitting direction, the locking arm portions 410 having a tip surface (see illustrated drawing below), the tip surface facing toward the front side (see illustrated drawing below) of the first connector in the fitting direction (see illustrated drawing below) and extending in an up-and-down direction (see illustrated drawing below) orthogonal to the fitting direction (see illustrated drawing below) and the width direction,
wherein the first component 200 includes an abutting surface (see illustrated drawing below) extending in the up-and-down direction on an inner periphery of the cylindrical portion and facing toward the rear side (see illustrated drawing below) of the first connector in the fitting 
a housing having a connection portion 122 which is fitted to the fitting port; and a locking mechanism 600 configured to lock the main body portion and the connection portion with each other, such that a fitted state where the connection portion is fitted to the fitting port is not released,
wherein the locking mechanism 600 is provided at a location away from the center axial line of the cylindrical portion to one side in the up-and-down direction, and
wherein the pair of locking arm portions 410 and the abutting surface have a structure configured such that at least one part of the tip surface in the up-and-down direction first
receives a force from the abutting surface when the tip surface of the locking arm portions 410 receives the force on the rear side in the fitting direction from the abutting surface.

In regard to claim 6, Matsumoto et al. discloses 
wherein the second connector 100 includes a slider 110 held in the housing 120 to be movable in the fitting direction at a location away from the center axial line of the cylindrical portion 210 to the one side in the up-and-down direction, the slider 110 being energized toward the front side of the second connector 100 in the fitting direction with an energizing member 140,
wherein the first connector and the second connector are configured such that, during a fitting operation of the first connector and the second connector, the front sides of the first connector and the second connector in the fitting direction approach to each other while the slider 110 resists an energizing force of the energizing member 140 applied to the first connector, the energizing force being caused by abutting on the slider 110 and the first connector, wherein the slider 110 is designed to:

prevent the locking mechanism 600 from being deformed in a direction of releasing locking the main body portion and the connection portion 122 by engaging the slider 110 and the locking mechanism 600, in a complete fitted state where the first connector and the second connector are completely fitted to each other.

In regard to claim 7, Matsumoto et al. discloses the first connector and the second connector are electrical connectors of an in-vehicle airbag system, the first connector corresponding to a connector at a side of an inflator provided in the inflator of the airbag system, the second connector corresponding to a connector at a side of a wire harness which supplies a control signal to the inflator.

In regard to claim 8, Matsumoto et al. discloses the first connector and the second connector are electrical connectors of an in-vehicle airbag system, the first connector corresponding to a connector at a side of an inflator provided in the inflator of the airbag system, the second connector corresponding to a connector at a side of a wire harness which supplies a control signal to the inflator.









[AltContent: textbox (fitting direction)][AltContent: connector][AltContent: arrow]
[AltContent: textbox (tip surface)][AltContent: textbox (down direction)][AltContent: textbox (up direction)][AltContent: arrow][AltContent: connector]

[AltContent: textbox (tapered surface)][AltContent: connector][AltContent: textbox (abutting surface)][AltContent: arrow][AltContent: textbox (the rear side)][AltContent: arrow][AltContent: textbox (the front side)][AltContent: connector]
    PNG
    media_image1.png
    569
    646
    media_image1.png
    Greyscale



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdt
4/8/2021
/THO D TA/Primary Examiner, Art Unit 2831